IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-88,275-04


                            EX PARTE DAVID KING, JR., Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1067060-A IN THE 180TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to imprisonment for forty-seven years. The Fourteenth Court of Appeals affirmed his

conviction. King v. State, No. 14-08-00541-CR (Tex. App.—Houston [14th Dist.] Houston Oct. 27,

2009) (not designated for publication).

        On May 20, 2013 and February 5, 2019, the trial court entered orders designating issues.

After Applicant filed a mandamus application in this Court, the trial court signed an order directing

the district clerk to forward this application. This application was properly forwarded to this Court,
but it was forwarded before the trial court completed its evidentiary investigation and made findings

of fact and conclusions of law. We remand this application so the trial court can complete its

evidentiary investigation and make findings and conclusions.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.



Filed: April 17, 2019
Do not publish